GRIFFIN, Judge.
This is the appeal of a judgment and sentence at variance with the oral pronouncement. At sentencing, the trial judge noted that aggravated assault with a firearm was a third degree felony, and imposed a five year term of incarceration. The written judgment erroneously reclassified aggravated assault with a firearm as a second degree felony, and the written sentence directed that defendant be imprisoned for a term of 15 years. See Pinkerton v. State, 534 So.2d 425 (Fla. 5th DCA 1988). The state agrees the case should be remanded so the lower tribunal may enter a written judgment and sentence that conform to the oral pronouncement.
REVERSED and REMANDED.
COBB and SHARP, JJ., concur.